HOLLIGER, Judge,
concurring.
I concur in the result and reasoning of the opinion of Judge Hardwick. I write separately to emphasize that a confluence of errors, misjudgments and the standards of review that this court must follow has led to a result that is likely needlessly costly to the parties and the trial court and unlikely to result in any material change in the ultimate disposition.
In his sole point on appeal regarding the property division, the appellant complains only that there was insufficient evidence to support the valuation by the trial court of certain household goods that were distributed between the parties. If the issue before us was whether the trial court abused its discretion in dividing the property as it did or that the overall division of marital property was unduly weighted to respondent, I feel confident that we would affirm the trial court’s judgment.
The trial court did not indicate expressly that it was attempting to achieve a particular percentage division of the property. By gratuitously assigning values (by incorporating the wife’s values) without any request by the parties’ for findings of fact, the trial court did, in effect, express a mathematically calculable division. As a result it appears that the wife received (before consideration of debt) approximately $24,156 of personal property of all *294types1 while appellant received some $47, 873 (including the household goods, whose value is at issue). And though it is true that appellant was ordered to pay most of the debt, there was also evidence that much, if not all, of that debt was incurred solely by the husband for his personal purposes either for his small business or to acquire personal property he was being awarded. Nor does appellant complain on appeal about the orders regarding debt. Additionally, although the trial court volunteered findings about many items of property, it did not value other items and particularly appellant’s small business.
There is nothing inherently shocking about the property division. Moreover, appellant does not complain about the actual division of the household goods and never suggests that, no matter whether properly valued or not, the court should have set a particular household item over to the other party.
So how do we get to this unfortunate situation? Because of the nature of the point on appeal, we are legally confined to an examination of whether there is evidence of the values that the court assigned. I agree with Judge Hardwick that there is no such evidence. This unfortunately results from respondent’s counsel making a baseless objection to appellant’s attempt to cross-examine respondent as to how she valued the household goods and the trial judge unfortunately buying into that objection. The trial court cannot pull figures out of the air to value personal property but must have evidence, as I am confident the trial court knew. But, unfortunately (and I suspect without realization), the trial court said it did not need such evidence from respondent and it was therefore unnecessary for appellant to cross-examine her on that issue. Even this error would have been harmless if the trial court had not utilized respondent’s very own values in the dissolution decree.
Thus, we reach the appeal and the miscalculations continue. Respondent, whose baseless objection led the trial court to improperly limit cross-examination and to determine values not supported therefore by the evidence, chose not to file a brief on appeal. We are thus uncomfortably left with only the appellant’s view of what happened below. Nor is appellant blameless in this matter. Appellant found a technical (but inexcusable error) and exploited it. He is correct. There is no evidence to support some of the findings in the judgment. But to what ultimate effect is this error?
Although not absolutely clear, it is very possible that the trial court may make no substantial revision in the property division on remand after taking additional evidence of value of household goods. Much of the other personal property divided by the parties seems to have been so divided either because the parties agreed or it was just natural or accompanied the debt on that property.
Counsel on appeal have some obligation to select as issues those that are important, financially or otherwise, to their client and worth both the client’s and the court’s expenditures of time and money. Counsel should always consider and discuss with their client whether the issue is “worth it.” I do not suggest, and would not, that appellate courts become involved in this type of assessment. We must trust and encourage counsel to so perform their duty.
*295Here it appears that the total marital estate (not including real estate of $75,000) does not exceed $73,000 (and only $48,000 after consideration of debt), and the household goods, even given appellant’s values, are worth no more than ten to fifteen thousand dollars. An examination of the list of household goods reveals that no item is worth more than $8002 and that was when this case was tried the first time. Most items are valued from $5.00 for a recipe box to several hundred dollars for items of furniture. Now the parties have incurred the costs of not only one trial but also an appeal and partial re-trial and potentially another appeal. None of this should have been necessary.

. Essentially the equity of the marital home was divided equally although it was awarded to appellant.


. Except a jukebox purchased by appellant for $7000 for his business and valued by respondent at $4000.